DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 10, the claim recites the limitation “a wafer” in line 1 and “a sensor wafer” in line 3. It is unclear form the claim and from the original specification if the limitation in line 3 is a new limitation or if it is referred back to the limitation in line 1. For example, revising para[0023] of the original specification, a sensor wafer is disclosed with respect the figures. However, concluding that the limitation in line 1, “a wafer” is different from “a sensor wafer” in line 3, there is no link between “the “a wafer” in line 1 and the step of the method in the claim. Since, the disclosure nor the figures clarify what is the “a wafer”, for examination purposes, the limitation in line 1 of the claim is interpreted as –a sensor wafer--. Clarification and amendment are kindly requested.
	Claims 11 – 17 are also rejected for depending on claim 10.
Allowable Subject Matter
Claims 2 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a plurality of sensor regions formed along the first surface, wherein the sensor regions comprise self-referencing capacitive sensors; and a vibration sensor embedded within the substrate” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 18, the prior art of record does not teach claimed limitation: “a wafer center-point module for determining a center-point of the sensor wafer relative to a center point of the support surface from data generated by the position sensor; and a vibration module for characterizing an amount of vibration of the sensor wafer as the sensor wafer is displaced by the lift pins” in combination with all other claimed limitations of claim 18.
Regarding Claims 19 – 20, the claims are allowed as they further limit allowed claim 18.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 11,133,205 B2) teaches a first sensor on the front surface and a second sensor on the front surface, the first sensor positioned at a first distance from the central rotational axis, and the second sensor positioned at a second distance from the central rotational axis greater than the first distance; and a controller connected to the support assembly, the first sensor and the second sensor, the controller configured to determine if a substrate is within or outside of the substrate support region (see claim 1).
Xue et al. (US 11,133,460 B2) suggests the sidewall passivation layer having a vertical portion continuously coplanar along a vertical axis normal to a major axis of the substrate and a horizontal portion in direct contact with the substrate; and an insulation layer formed on and in direct contact with the sidewall passivation layer, wherein the insulation layer extends from a top surface of the sidewall passivation layer to the horizontal portion of the sidewall passivation layer (see claim 1).
Khaja et al. (US 11,133,212 B2) discloses a substrate support comprising: a dielectric body having a substrate chucking surface thereon, the substrate chucking surface defined by a ledge formed about a periphery of the dielectric body (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/28/2021